BUDGE, C. J.
This is an action for an injunction. A judgment was entered, dissolving a temporary injunction theretofore issued and dismissing the action. This appeal is from the judgment. The appeal was perfected on July 19, 1917. The transcript was not served and filed until October 9, 1917. Rule 26 of the rules of this court, adopted June 8,1915, and then in effect, provided that:
“In all cases where an appeal is perfected, .... transcripts of the record (showing the date of filing the undertaking on appeal) must be served upon the adverse party and filed in this court within sixty days after the appeal is perfected.....”
Rule 28 provided that the time might be extended by an order of the court or a justice thereof.
Respondent has filed a motion to dismiss the appeal on the ground that the transcript was not filed within the prescribed time, and no extension of time was requested or granted by this court or a justice thereof. The motion is well taken and the appeal is subject to dismissal. (State v. Jewett, 27 Ida. 147, 147 Pac. 288; Coon v. Sommercamp, 26 Ida. 776, 146 Pac. 728; Stout v. Cunningham, 29 Ida. 809, 162 Pac. 928; Wolter v. Church, 30 Ida. 427, 165 Pac. 521; Bohannon Dredging Co. v. England, 30 Ida. 721, 168 Pac. 12; Worthman v. Shane, ante, p. 433, 173 Pac. 750; Hansen v. Boise Payette Lumber Co., ante, p. 600, 174 Pac. 703.)
The appeal is dismissed. Costs awarded to respondent.
Morgan and Rice, JJ., concur.